DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-3, 5-7, 9) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “as to claims 1 and 9, the office action relies upon paragraph [0046] of Akata as deprecating the claim language of claim 4 that is now included in claims 1 and 9. However, Akata (as well as Sato) does not actually teach any type of feature transformation on an image feature, nor the ordering of a feature transformation vis-a-vis performing a dimension reduction of the image feature. Therefore, the applied art fails to teach at least the claim language, “performs the feature transformation after performing the dimension reduction of the image feature.” Claims | and 9 and their dependent claims and thus patentable.  As to claim 5, the office action also relies upon paragraph [0046] of Akata as deprecating the claim language of claim 8 that is now included in claim 5. However, Akata (as well as Sato) does not actually teach the ordering of optimizing a parameter vis-a-vis performing dimension reduction of the image feature. Therefore, the applied art fails to teach the claim language, “optimizes the parameter after performing the dimension reduction of the image feature in the optimization of the parameter.””. (See applicant’s remarks dated 12/23/21.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 6, 2022